      Case 1:19-cv-02565-ADC Document 52-2 Filed 09/17/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

TERRI COWGILL,                     )
                                   )
     Plaintiff,                    )
                                   )
  v.                               )            CASE NO. 1:19-cv-02565-ADC
                                   )
FIRST DATA TECHNOLOGIES, INC., and )
FISERV SOLUTIONS, LLC,             )
                                   )
     Defendants.                   )

                       INDEX OF EXHIBITS TO
             DEFENDANT FIRST DATA TECHNOLOGIES, INC.’S
                  MOTION FOR SUMMARY JUDGMENT

   TAB/
                                         DESCRIPTION
  EXHIBIT

     A      Plaintiff’s Complaint (ECF Doc. 1), dated 9/5/19

     B      Excerpts from transcript of deposition of Plaintiff Terri Cowgill taken on
            August 21, 2020

     C      Declaration of Dawn Rowe

     D      Improvement Action Plan (IAP) for Plaintiff Terri Cowgill, dated July 28,
            2015 (Exhibit 6 to Plaintiff’s Deposition)

     E      Complete FMLA paperwork for Plaintiff Terri Cowgill (Exhibit 9 to
            Plaintiff’s Deposition)

     F      Letter approving Plaintiff’s FMLA application, dated January 26, 2015
            (Exhibit 8 to Plaintiff’ Deposition)

     G      Letter recertifying Plaintiff’s FMLA leave, dated August 20, 2015 (Exhibit
            10 to Plaintiff’s Deposition)
        Case 1:19-cv-02565-ADC Document 52-2 Filed 09/17/20 Page 2 of 2



Dated: September 17, 2020                  Respectfully Submitted,

                                              /s/ Bryan J. Harrison
                                            Heather S. Goldman, D. Md. Bar #18951
                                            Bryan J. Harrison, D. Md. Bar # 19165
                                            BRYAN CAVE LEIGHTON PAISNER LLP
                                            1155 F Street, NW, Suite 700
                                            Washington, D.C. 20004
                                            Telephone: (202) 508-6311
                                            Facsimile: (202) 508-6200
                                            E-mail: heather.goldman@bclplaw.com
                                                      bryan.harrison@bryancave.com

                                            Charles B. Jellinek (admitted pro hac vice)
                                            BRYAN CAVE LEIGHTON PAISNER LLP
                                            One Metropolitan Square
                                            211 North Broadway, Suite 3600
                                            St. Louis, Missouri 63102
                                            Telephone: (314) 259-2000
                                            Facsimile: (314) 259-2020
                                            Email: cbjellinek@bclplaw.com

                                            Attorneys for Defendants



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing Index of

Exhibits to Defendant First Data Technologies Inc.’s Motion for Summary Judgment was filed

with the Court’s electronic CM/ECF filing system and was served on via electronic mail on

September 17, 2020, and by depositing same with the U.S. Mail, first class, postage prepaid, on

September 18, 2020, to the following:

              Terri Cowgill
              121 E. North Street
              Waynesboro, PA 17268
              terricowgill@hotmail.com

              Plaintiff (Pro Se)


                                                            /s/ Bryan J. Harrison


                                              2
